Appeal from the Criminal District Court, Parish of Orleans, Case No. 313-962, Section “J”, Leon Cannizzaro, Judge.
Prior report: La., — So.2d -.
ORDER TO STAY PROCEEDINGS
UPON THE UNOPPOSED MOTION of the appellant Tommy Cage,
IT IS HEREBY ORDERED that all further proceedings in this case are stayed pending the appellant’s timely application for a writ of certiorari to the Supreme Court of the United States and the disposition by the Supreme Court of the United States of the application for a writ of cer-tiorari.